Citation Nr: 0928678	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-30 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), claimed as due to asbestos 
exposure. 

2.  Entitlement to service connection for bladder cancer, 
claimed as due to asbestos exposure. 

3.  Entitlement to service connection for tongue cancer, 
claimed as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from October 1951 to August 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia, which in pertinent part, denied 
the benefits sought on appeal.  Jurisdiction has since been 
transferred to the Regional Office in New York, New York 
(RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's COPD is related to 
service, including inservice exposure to asbestos.

2.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's bladder cancer is 
related to service, including inservice exposure to asbestos.

3.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's tongue cancer is related 
to service, including inservice exposure to asbestos.




CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not 
been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2008).

2.  The criteria for service connection for bladder cancer 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2008).

3.  The criteria for service connection for tongue cancer 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the January 2007 RO decision in the matter, VA 
sent a letter to the Veteran in May 2006 that fully addressed 
all notice elements concerning his service connection claims.  
The letter informed the Veteran of what evidence is required 
to substantiate the claims, and apprised the Veteran as to 
his and VA's respective duties for obtaining evidence.  VA 
has also informed the Veteran how it determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the 
VCAA duty to notify was fully satisfied as to the Veteran's 
claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with examinations in November 2006 and June 2008.  
Although the examiner in the November 2006 VA examination 
report did not provide medical opinions on whether the 
diagnosed conditions were related to the Veteran's service, 
including inservice exposure to asbestos, the June 2008 VA 
examiner has provided such medical opinions in his 
examination report.  The Board finds that the claims folder 
contains sufficient information on which to adjudicate the 
Veteran's claims.

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

Factual Background
 
A review of the Veteran's service records shows that he was 
stationed on the USS Hancock from December 1953 to August 
1955.  The record also shows that the Veteran's military 
occupational specialty (MOS) was a pump man, which is 
analogous to a current MOS as a boiler technician.

A review of the Veteran's service treatment records does not 
show any complaint, treatment or diagnosis of a lung, tongue 
or bladder condition.  On the Veteran's August 1955 
separation examination report, the examiner did not indicate 
that the Veteran had any problems related to his lungs, mouth 
or genitourinary system.  An August 1955 chest x-ray report 
showed negative findings. 

The first post-service medical evidence of record contained 
in the Veteran's claims folder comes from VA treatment 
records from the Community-Based Outpatient Clinic in 
Bainbridge (VACBOC) from May 2005 to April 2006.  These 
records show that the Veteran received medication to treat 
his COPD.  

In a June 2006 correspondence from Dr. Tirrell at Bassett 
Healthcare, Dr. Tirrell stated that he had treated the 
Veteran since 2003.  Dr. Tirrell reported that the Veteran 
had a history of bladder and tongue cancer, and that he had a 
current diagnosis of COPD.  Dr. Tirrell further noted that 
the Veteran was stationed on a naval ship during his service.  
Dr. Tirrell then stated the following: 

"[I]t is as likely as not that [the Veteran's] 
COPD resulted from his exposure to asbestos, which 
is as now known was used throughout ships in the 
Navy during that era.  This was also known to be 
found in sleeping quarters.  In addition, it is as 
likely as not that his other malignancies may in 
fact be as a result of asbestos exposure." 

Dr. Tirrell did not provide any further statement in support 
of his conclusions.  No private medical treatment records 
were received in conjunction with the June 2006 
correspondence (nor has the Veteran requested that VA obtain 
any private medical treatment records). 

In November 2006, the Veteran was afforded a VA examination 
in conjunction with his bladder and COPD claims.  In regard 
to the bladder claim, in the November 2006 examination 
report, the examiner recorded that the Veteran reported he 
was diagnosed with bladder cancer in 1990.  At that time, the 
Veteran had undergone a surgical procedure to remove the 
cancerous tissue.  The examiner noted that the Veteran had a 
scar from the umbilicus to the pubis, but no other symptoms 
or residuals of the bladder cancer.  The examiner diagnosed 
the Veteran with bladder cancer.   The examiner did not 
indicate whether the Veteran's bladder cancer was related to 
inservice exposure to asbestos. 

In regard to the COPD claim, the November 2006 examiner noted 
that the Veteran indicated he smoked one pack of cigarettes a 
day until 1990.  The examiner noted that the Veteran had no 
history of respiratory infections that would require the use 
of antibiotics or hospitalization.  The examiner recorded 
that the Veteran had a cardiac condition.  On physical 
examination, the examiner reported that the Veteran's lung 
fields were clear on inspiration and they produced a wheeze 
on forced expiration.  The examiner also reported that the 
Veteran's heart was not enlarged to percussion, its rate was 
irregularly irregular at 60 beats per minute, and the heart 
sounds were variable.  The examiner recorded that the 
pulmonary function test revealed evidence of air trapping, 
moderate airway obstruction and impaired gas exchange.  The 
examiner noted Dr. Tirrell's June 2006 statement, but he did 
not discuss the merits of that statement.  The examiner 
diagnosed the Veteran with COPD and emphysema.  The results 
from the November 2006 chest x-ray were not recorded in the 
examination report.  The examiner did not indicate whether 
the Veteran's COPD was related to inservice exposure to 
asbestos. 

In the November 2006 chest x-ray report, the radiologist 
noted that there was no evidence of calcifications, but there 
was evidence of flattening of the diaphragm and slight 
increase in "AP diameter" of the chest.  The radiologist 
recorded the following impression: "No radiographic signs to 
suggest asbestosis based on this exam" and COPD. 

In a December 2006 CT chest scan, the radiologist reported 
that the examination failed to show any evidence of pleural 
plaques or calcifications to suggest pervious asbestos 
exposure.  The radiologist found that there was no evidence 
to suggest asbestos exposure.  

The Veteran's claims folder also contains the Veteran's VA 
treatment from VACBOC dated May 2006 to July 2008.  These 
records show that the Veteran continued received medication 
to treat his COPD.  

In June 2008, Veteran was afforded another VA examination.  
This examination was performed in conjunction with his COPD, 
bladder cancer, and tongue cancer.  

In regard to the COPD claim, in the June 2008 VA examination 
report, the examiner recorded similar findings to those 
already mentioned in the November 2006 examination report.  
In addition, the examiner noted that the Veteran experienced 
dyspnea upon exertion (mild to severe).  The examiner 
recorded the findings from both the November 2006 chest x-ray 
report and the December 2006 CT chest scan report that were 
shown above.  The examiner diagnosed the Veteran with COPD.  
The examiner found that based on all the evidence of record, 
including Dr. Tirrell's statement, the November 2006 and 
December 2006 reports, that it was less likely than not 
related to his service, including any inservice exposure to 
asbestos.  The examiner concluded that the Veteran's smoking 
history was most likely the cause of his COPD. 

With respect to the bladder cancer claim, the June 2008 VA 
examiner diagnosed the Veteran with bladder cancer.  The 
examiner recorded that the Veteran had a six inch linear 
surgical scar, but he had no other manifestations related to 
his bladder cancer.  The examiner noted that there was no 
medical evidence of record pertaining to the Veteran's 
bladder cancer other than Dr. Tirrell's statements.  The 
examiner further noted that a review of medical literature 
did not support a nexus between asbestos exposure and bladder 
cancer.  The examiner concluded that the Veteran's bladder 
cancer was less likely than not related to his service, 
including any inservice exposure to asbestos. 

Finally, in considering the tongue cancer claim, the June 
2008 VA examiner recorded that the Veteran reported he 
underwent a surgical excision of a tongue lesion in 2002, 
which had been diagnosed as squamous cell carcinoma.  The 
Veteran did not report any current symptoms.  On physical 
examination, the examiner reported that there was a slight 
depression on the right edge of the Veteran's tongue.  The 
examiner diagnosed the Veteran with tongue cancer.  Based on 
similar rationale as pertaining to the bladder cancer claim, 
the examiner found that the Veteran's tongue cancer was less 
likely than not related to his service, including any 
inservice exposure to asbestos. 

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

Service connection may also be granted for any disability 
diagnosed after discharge when all of the evidence 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  In addition, service connection for a "chronic 
disease" may be granted if manifested to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2008).  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29.  

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre- 
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.
 
Analysis
 
The Veteran seeks service connection for COPD, bladder 
cancer, and tongue cancer, which he claims are the result of 
inservice asbestos exposure. 

At the onset, the Board notes that the Veteran's service 
treatment record do not indicate that his COPD, bladder 
cancer or tongue cancer were incurred in service.  There is 
no evidence of lung, tongue or bladder conditions shown 
during service or at separation.  

The evidence of record shows that the onset of the Veteran's 
conditions were several decades after the Veteran's discharge 
from service.  Based on the evidence of record, the Veteran 
was first treated for COPD in 2003, carcinoma of the tongue 
in 2002, and bladder cancer in 1990.  The lengthy period 
without treatment for these conditions is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claims.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

Despite the lack of any lung, tongue or bladder disorder 
during service or at separation, and the passage of time 
without treatment for the claimed conditions, service 
connection may still be in order if the weight of the medical 
evidence of record links the currently diagnosed conditions 
to some aspect of the Veteran's period of service.  See 38 
C.F.R. § 3.303(d).   

Here, the Veteran contends that his COPD, bladder cancer, and 
tongue cancer are related to inservice exposure to asbestos.  

Turning first to the question of whether or not the Veteran 
was exposed to asbestos, the record shows that the Veteran's 
service on the naval ship, USS Hancock, would indicate a 
higher incident of asbestos exposure.  While the Board would 
normally have to wrestle with the matter of whether the 
asbestos related disorders are due to inservice asbestos 
exposure as opposed to any post-service asbestos exposure, 
that question need not be addressed here.  Even assuming, 
arguendo, that the Veteran's only asbestos exposure was 
during service, the fact remains that the preponderance of 
the medical evidence is against a finding that the Veteran's 
COPD, bladder cancer, and tongue cancer are related to 
inservice exposure to asbestos.  

The only medical evidence supporting the Veteran's assertions 
that his conditions are related to inservice exposure to 
asbestos is found in Dr. Tirrell's June 2006 correspondence.  
Dr. Tirrell's favorable nexus statement is, however, 
outweighed by the subsequent medical evidence that 
specifically rules out the findings that the Veteran's 
conditions are related to inservice asbestos exposure.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (The Board may 
favor the opinion of one competent medical expert over that 
of another when there are adequate reasons and bases to 
support the determination reached).

First, the Board points out that Dr. Tirrell's opinion is not 
support by adequate rationale.  The Court has held on a 
number of occasions that a medical opinion that contains only 
data and conclusion is not entitled to any weight.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also 
Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) 
(most of the probative value of a medical opinion comes from 
the reasoned analysis that the medical professional provides 
in support of his/her opinion).  Here, Dr. Tirrell only 
states that the Veteran's conditions are related to inservice 
asbestos exposure, because the Veteran was station on a naval 
ship with "known" asbestos material during his service.  
Dr. Tirrell provides no other findings or sources in support 
of his conclusion that the Veteran's current disabilities are 
etiologically related to his inservice exposure to asbestos.  
The evidentiary weight of Dr. Tirrell's medical statement in 
this matter is greatly diminished because it does not contain 
a more detailed rationale, supplied with medical findings, in 
support of his conclusion.

Second, there is no medical evidence of record relating the 
Veteran's conditions to inservice asbestos exposure other 
than Dr. Tirrell's statements.  In particular to the 
Veteran's COPD claim, the subsequent medical examination 
reports and X-ray reports have specifically ruled out COPD as 
an asbestos related disease.  The November 2006 radiographic 
report and December 2006 CT scan report showed no evidence of 
asbestos exposure. 

Finally, and carrying the greatest weight as to these 
matters, is the report of the June 2008 VA examination.  The 
examiner reviewed the claims file, which contained the 
Veteran's service treatment records and all prior VA and 
private records (including the June 2006 correspondence from 
Dr. Tirrell).  Following the review of the claims file, 
examination, and review of the test findings, the examiner 
concluded that the Veteran's COPD, bladder cancer, and tongue 
cancer were not related to inservice exposure to asbestos.  

The single piece of favorable evidence from Dr. Tirrell's 
June 2006 correspondence is outweighed by the subsequent 
findings from the June 2008 VA examination report that showed 
that the Veteran's conditions were not related to inservice 
exposure to asbestos.  Therefore, even assuming, arguendo, 
that the Veteran was exposed to asbestos during service, the 
weight of the medical evidence of record is against a finding 
that the Veteran's conditions are related to inservice 
exposure to asbestos.   Consequently, the claims of service 
connection for COPD, bladder cancer, and tongue cancer must 
be denied.

The Board notes that the Veteran has submitted five internet 
sources in favor of his contentions that his conditions are 
related to inservice asbestos exposure.  First, the Board 
notes that medical articles or treatises can provide 
important support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 
314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, 
the medical articles of record were not submitted in 
conjunction with a professional medical opinion, and further, 
some of the articles do not even relate to objective medical 
findings of record. 

The first medical article discusses the relationship between 
asbestos and a condition that Veteran has not been diagnosed 
with, lung cancer.  The second and fourth article discusses 
the higher incident of COPD in individuals who were smokers 
and were exposed to asbestos.  The results from the Veteran's 
chest x-ray and CT scan, however, show no evidence of 
asbestos exposure in the Veteran's lungs.  With respect to 
the third article, the record shows that the Veteran was 
afford a CT chest scan in December 2006.  

The final internet source submitted is an excerpt from the 
Veterans Benefit Administration Adjudication Procedure Manual 
M21-1 on Asbestos-related Diseases, Part VI, Chapter 7.21.  
In summary, the excerpt provides that exposure to asbestos 
can produce pleural effusions and fibrosis, pleural plaques, 
meotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract and the urogenital 
system.  As shown above, the preponderance of the evidence is 
against a finding the Veteran's inservice exposure to 
asbestos is related to his COPD, carcinoma of the tongue and 
bladder cancer.  

In conclusion, as the weight of the medical evidence is 
against the findings that the Veteran's conditions are 
related to inservice exposure to asbestos.  The Veteran's 
claim for entitlement to service connection for COPD, 
carcinoma of the tongue and bladder cancer, to include as due 
to asbestos exposure, must be denied.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for COPD, to include as due 
to asbestos exposure, is denied. 

Entitlement to service connection for carcinoma of the 
tongue, to include as due to asbestos exposure, is denied. 

Entitlement to service connection for bladder cancer, to 
include as due to asbestos exposure, is denied. 


____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


